Citation Nr: 0708341	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-10 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 through 
April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The Board notes that the veteran's original claim for service 
connection for bilateral hearing loss was previously remanded 
to the RO via the Appeals Management Center (AMC) for further 
development per a Board decision dated March 2006.  


FINDINGS OF FACT

1.  In April 2001, the RO denied the claim of entitlement to 
service connection for bilateral hearing loss.
 
2.  The evidence received since the April 2001 rating 
decision is either cumulative of the evidence previously of 
record or is insufficient, by itself or when considered with 
the evidence previously of record, to raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of entitlement of service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal until March 2006.  Despite the untimely 
notice provided to the veteran concerning these elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of the final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
Board concludes below that evidence sufficient to reopen the 
claim has not been received.  Thus, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in December 2002, (prior to the January 2003 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and private medical records have been obtained.  
Additionally, the veteran was afforded a hearing before the 
undersigned veterans law judge (VLJ) in March 2005.  The 
veteran has not identified any further evidence with respect 
to his claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will proceed with an adjudication of 
the claim.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Spalding v. 
Brown, 10 Vet. App. 6 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  


History and Analysis

By a rating decision in April 2001, the RO denied the 
veteran's claim for service connection for bilateral hearing 
loss.  As the veteran failed to submit a timely appeal, the 
decision is a final decision.  38 U.S.C.A. § 7104.  

In September 2002, the veteran requested that his claim for 
service connection for bilateral hearing loss be reopened.  

The veteran's service medical records contain no evidence of 
hearing loss or any other hearing or ear abnormalities.  The 
veteran did not report any hearing loss on his reports of 
medical history, dated March 1968 and April 1969.  The 
veteran's separation examination of March 1968 noted normal 
ears and auditory thresholds of 20 decibels at all 
frequencies in both ears.
Audiological records present in the record revealed a current 
disability of hearing loss, dated December 1983 and May 1986.  
Three other audiological reports submitted showing current 
hearing loss were not dated, but showed instrument 
calibration dates of 1989, 1991, and 1993.  In his March 2005 
hearing, the veteran stated that during one of his employment 
audio examinations, the examiner suggested that his current 
hearing loss was possibly or probably caused by service.  The 
record was otherwise silent as to any medical evidence 
linking his current bilateral hearing loss with any incident 
in service.

The Board remanded the veteran's hearing loss claim in March 
2006, to provide the veteran an opportunity to submit 
evidence of a nexus linking his current hearing loss with any 
incident of service.  The veteran was informed he should 
submit copies of clinical records pertaining to the 
employment audiograms he alluded to in his March 2005 
hearing.  He was further requested to submit any records in 
which a health care professional stated that his bilateral 
hearing loss was caused by service.  

The Board notes that after given sufficient time to submit 
medical evidence of a nexus, no nexus to service had been 
shown.  The veteran failed to submit any medical evidence 
containing competent medical evidence of a relationship 
between the veteran's current bilateral hearing loss and his 
service.  As stated in the Board remand, the veteran's 
assertion that his current hearing loss is related to service 
cannot be considered competent medical evidence of a nexus, 
as he is a lay person without the requisite medical skill and 
knowledge to render such an opinion.  As such his statement 
cannot be considered new and material evidence to reopen the 
claim of service connection.  Because the veteran has failed 
to submit any competent medical evidence of a nexus between 
his current hearing loss and his service, the Board must 
conclude that new and material evidence has not been 
presented to reopen the claim.  
 



ORDER

New and material evidence not having been submitted, 
reopening of the claim of entitlement to service connection 
for bilateral hearing loss is denied.





____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


